Citation Nr: 1700305	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  03-30 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, secondary to medications taken for service-connected Reiter's syndrome.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 18, 2008, and in excess of 70 percent as of April 18, 2008, to include entitlement to an earlier effective date for the assigned ratings and for service connection.

3.  Entitlement to an initial rating in excess of 0 percent for pes planus prior to December 18, 2012, and in excess of 30 percent as of December 18, 2012, to include entitlement to an earlier effective date for the assigned ratings and for service connection.

4.  Entitlement to an initial rating in excess of 20 percent for Reiter's syndrome, prior to September 21, 2015.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 21, 2015.
REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to September 1979.

This case comes before the Board on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2007, the Veteran testified before a Veterans Law Judge at a Travel Board hearing.  A copy of the hearing transcript is of record.

In a decision dated in March 2011, the Board denied of entitlement to service connection for PTSD and erectile dysfunction.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  The Board had remanded the remaining issues for further development.  By order dated in November 2011, the Court remanded this case to the Board pursuant to the terms of a Joint Motion for Remand.

Thereafter, in May 2012, the Board remanded the issues that were remanded by the Court for further development.  However, in doing so, certain statements contained within the remand were found by the Veteran's attorney to indicate bias or prejudice on the part of the Veterans Law Judge who conducted the Veteran's Board hearing in March 2007.  As a consequence, the Veteran's attorney filed a Motion to Disqualify the Veterans Law Judge from further acting in this appeal.  

The Motion to Disqualify was granted by the Board in October 2014.  In view of the fact that the motion was granted, the Veteran was given an opportunity to have a hearing before another Veterans Law Judge, but did not make a timely request for another hearing following the Board's inquiry in October 2014.  In correspondence dated in November 2014, the Veteran's attorney specifically indicated the Veteran "does not wish to attend a BVA hearing of any kind."  

During the course of the appeal, a schedular 100 percent rating for Reiter's syndrome was awarded by a March 2016 rating decision, effective September 21, 2015.

The issues of entitlement to increased ratings for PTSD and pes planus, to include entitlement to earlier effective dates for the assigned ratings, are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The appeal for entitlement to an initial rating in excess of 20 percent for Reiter's syndrome prior to September 21, 2015, was withdrawn from appeal by the Veteran in a written statement received by VA on April 1, 2016; and the Board therefore has no jurisdiction over that appeal, the Board is not authorized to reinstate the appeal.

2.  The appeal for entitlement to TDIU prior to September 21, 2015, was withdrawn from appeal by the Veteran in a written statement received by VA on April 1, 2016, and the Board therefore has no jurisdiction over that appeal, the Board is not authorized to reinstate the appeal.

3.  In November 2016, after the case was returned to the Board's custody, but prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran expressly requesting a withdrawal of the issue of entitlement to service connection for erectile dysfunction.


CONCLUSION OF LAW

1.  The appeal for entitlement to an initial rating in excess of 20 percent for Reiter's syndrome prior to September 21, 2015, was withdrawn, cannot be reinstated by the Board, and is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2016).

2.  The appeal for entitlement to a TDIU prior to September 21, 2015, was withdrawn, cannot be reinstated by the Board, and is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2016).

3.  The criteria for withdrawal of the issue of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The claimant or the claimant's representative may withdraw an appeal as to any or all issues on appeal.  38 C.F.R. § 20.204(a) (2016).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b)(1) (2016).  A withdrawal is effective when received provided that receipt is prior to the issuance of a decision by the Board.  38 C.F.R. § 20.204(b)(3) (2016).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c) (2016).

The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §20.202 (2016).  There is no obligation to proceed with further adjudication following withdrawal.  Hanson v. Brown, 9 Vet. App. 29 (1996).  However, withdrawal does not preclude the filing of a new notice of disagreement and, after a statement of the case is issued, a new substantive appeal provided that these documents would be timely if those withdrawn had never been filed.  38 C.F.R. § 20.204(c) (2016).

A notice of disagreement must be filed within one year from the date notice of a decision is mailed to the claimant.  38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. § 20.302(a) (2016).  A substantive appeal must be filed either within 60 days from the date the statement is mailed to the claimant or within the remainder of the one year period from notification of the decision being appealed, whichever is later.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. § 20.302(b)(1) (2016).

A September 2007 Board decision granted service connection for Reiter's syndrome.  The Veteran was provided notice of that grant in an April 9, 2008. Letter.  A December 2007 or February 2008 rating decision assigned an initial 20 percent rating.  The Veteran was notified of the decision on April 9, 2008.  On May 23, 2008, the Veteran filed a notice of disagreement with the assigned initial rating for Reiter's syndrome.  A statement of the case was issued on April 4, 2013, and the Veteran filed a substantive appeal on May 6, 2013.

TDIU was denied in a December 2013 rating decision.  Notice of that decision was mailed to the Veteran on January 2, 2014.  The issue of entitlement to a TDIU was included as part of the appeal in a supplemental statement of the case issued in December 2013, and the Board included the issue of entitlement to TDIU as part of the appeal in a January 2015 remand.

A March 2016 rating decision granted a 100 percent rating for Reiter's syndrome, effective September 21, 2015.

In a document signed by the Veteran on March 16, 2016, and stamped as received by VA on April 1, 2016, indicates, "APPEAL CANCELLATION NOTIFICATION PLEASE CANCEL MY APPEAL ON THE ISSUES OF:  (1) Evaluation of Reiter's Syndrome that was increased to 100%  (2) Entitlement to individual unemployability prior to 9/21/2015."

The Board finds that the Veteran withdrew the appeals for an increased rating for Reiter's syndrome and entitlement to a TDIU.  That withdrawal was prior to the issuance of a Board decision on those issues.  That withdrawal was effective when received by VA on April 1, 2016.

The Board finds that the May 2008 notice of disagreement and subsequent substantive appeal for an increased rating for Reiter's syndrome and the appeal perfecting the appeal concerning entitlement to a TDIU prior to September 21, 2015, were withdrawn as of April 1, 2016.  It follows that there was no obligation to proceed with adjudication thereafter because no allegation of any error of fact or law remained.  Therefore, dismissal is appropriate as the claims were properly withdrawn.

Unfortunately, the Board finds that the withdrawn appeals of entitlement to an increased rating for Reiter's syndrome and entitlement to a TDIU cannot be reinstated.

Concerning the issue of entitlement to an increased rating for Reiter's syndrome, a notice of disagreement would be timely only if filed by April 9, 2009.  Concerning the issue of entitlement to TDIU, a notice of disagreement would be timely only if filed by January 2, 2015.  Furthermore, the claim for TDIU cannot continue as part of the pending claim for increased rating for Reiter's syndrome prior to September 21, 2015, as the appeal for increased rating for Reiter's syndrome prior to September 21, 2015, was also withdrawn.  If the claim for TDIU were found to be part of the pending claims for increased rating for PTSD and pes planus, the Board notes that no appeal has yet been perfected regarding those claims.  Therefore, no appeal including entitlement to TDIU exists for those claims to be withdrawn.  The Board is taking limited jurisdiction of those claims solely to remand for the issuance of a statement of the case where a notice of disagreement has been issued.  That limited jurisdiction does not include any appeal for TDIU as the notice of disagreement did not address the issue of entitlement to TDIU.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's withdrawal of these two appeals occurred after the time for which a timely notice of disagreement could be submitted for either claim.  Any new notice of disagreement filed following the withdrawal would therefore be untimely.  No other relevant statements or documentation exists.  Because the appeal period for both of issues expired without a notice of disagreement to initiate an appeal.  It therefore also expired without a substantive appeal to perfect an appeal following issuance of a statement of the case.  There is no provision, whether by regulation or otherwise, for reinstating an appellate issue that has been properly withdrawn.  Hanson v. Brown, 9 Vet. App. 29 (1996); Hamilton v. Brown, 4 Vet. App. 528 (1993). 

The Board acknowledges that in a November 2016 brief, the Veteran's attorney claimed that the Veteran may have become confused and accidentally submitted a statement to VA suggesting that he was withdrawing the TDIU claim.  However, once the appeal was properly withdrawn, the Board had no jurisdiction remaining over a claim for TDIU, and has no authority to reinstate that claim.

Turning to the claim for service connection for erectile dysfunction, the Board may dismiss any appeal which fails to allege specific error of fact or law in the decision being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2016).  The record indicates that in November 2016, the Board received correspondence from the Veteran's attorney, dated in October 2016, which expressly requested withdrawal of the appeal for service connection for erectile dysfunction.

The Board finds that there remain no allegations of errors of fact or law for appellate consideration for the claim for service connection for erectile dysfunction.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  38 C.F.R. § 20.204 (2016).


ORDER

The appeal concerning entitlement to an initial rating in excess of 20 percent for Reiter's syndrome, prior to September 21, 2015, was withdrawn, cannot be reinstated, and is dismissed.

The appeal concerning entitlement to a TDIU prior to September 21, 2015, was withdrawn, cannot be reinstated, and is dismissed.

The issue of entitlement to service connection for erectile dysfunction is dismissed.


REMAND

A January 2015 Board decision granted service connection for PTSD and pes planus.  An April 2015 rating decision implemented the Board's decision.  Service connection for PTSD and pes planus was established effective December 27, 2001, for both disabilities.  The initial disability rating assigned for PTSD was 50 percent prior to April 17, 2008, and 70 percent as of April 18, 2008.  The initial disability rating assigned for pes planus was 0 percent prior to December 17, 2012, and 30 percent as of December 18, 2012.

In April 2016, the Veteran submitted a timely notice of disagreement with the initial disability ratings assigned for PTSD and pes planus, and the effective dates for the assigned ratings.  No statement of the case has been issued addressing those issues.  Therefore, those claims must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issues of entitlement to increased ratings for PTSD and pes planus, to include entitlement to earlier effective dates for the assigned ratings and for service connection.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal if he wants appellate review of those issues.  If a timely appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


